NUMBER 13-19-00219-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

TRINIDAD GEORGE PEREZ,                                                      Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

              On appeal from the 24th District Court
                   of Victoria County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION

             Before Justices Benavides, Hinojosa, and Perkes
                 Memorandum Opinion by Justice Perkes

      Appellant Trinidad George Perez, proceeding pro se, filed a notice of appeal from

cause number 11-9-26078-A in the 24th District Court of Victoria County, Texas. In his

notice of appeal, appellant specified that he was giving notice of an “out of time appeal

attacking an illegal conviction.” Appellant filed his notice of appeal on May 7, 2019 and
seeks to appeal his January 4, 2012 judgment of conviction for aggravated sexual assault.

We dismiss the appeal for want of jurisdiction.

       Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

the notice of appeal is filed within thirty days after the day sentence is imposed or

suspended in open court, or after the day the trial court enters an appealable order. TEX.

R. APP. P. 26.2(a)(1); see Rodarte v. State, 860 S.W.2d 108, 109 (Tex. Crim. App. 1993);

Lair v. State, 321 S.W.3d 158, 159 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d). This

period is extended to ninety days after the sentence is imposed or suspended in open

court if the defendant timely files a motion for new trial. TEX. R. APP. P. 26.2(a)(2); Welsh

v. State, 108 S.W.3d 921, 922 (Tex. App.—Dallas 2003, no pet.). The time to file the

notice of appeal may be enlarged if, within fifteen days after the deadline for filing the

notice, the party files the notice of appeal and a motion complying with Rule 10.5(b) of

the Texas Rules of Appellate Procedure. See id. R. 26.3. Absent a timely filed notice

of appeal, a court of appeals does not obtain jurisdiction to address the merits of the

appeal in a criminal case and can take no action other than to dismiss the appeal for want

of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v.

State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Pickens v. State, 105 S.W.3d 746,

748 (Tex. App.—Austin 2003, no pet.).

       On May 7, 2019, the Clerk of this Court notified appellant that it appeared that his

appeal was not timely perfected. The Clerk advised appellant that the appeal would be

dismissed if the defect was not corrected within ten days from the date of receipt of the

Court’s directive. In response, appellant contends that his appeal was timely because

he was appealing a nunc pro tunc order or judgment that was signed by the trial court in



                                             2
April of 2019. However, the district clerk’s office has advised the Court that the trial court

did not sign a nunc pro tunc order or judgment in April of 2019.

       Based on the documents on file in this case, appellant’s notice of appeal was filed

more than seven years too late. See generally TEX. R. APP. P. 26.2(a). We note that

appellant may be entitled to an out-of-time appeal by filing a post-conviction writ of habeas

corpus returnable to the Texas Court of Criminal Appeals; however, the availability of that

remedy is beyond the jurisdiction of this Court. See TEX. CODE CRIM. PROC. ANN. art.

11.07, § 3(a); see also Ex parte Garcia, 988 S.W.2d 240, 241 (Tex. Crim. App. 1999).

We dismiss this appeal and all pending motions for want of jurisdiction.


                                                                 GREGORY T. PERKES
                                                                 Justice


Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
13th day of June, 2019.




                                              3